Title: To George Washington from Battaile Muse, 6 September 1785
From: Muse, Battaile
To: Washington, George



Honorable Sir,
Sepr 6th 1785

I received your Favour dated 22d of Last month—in answer to which—I shall send to the Care of Mr Heartshorn one bushel

clover seed—I will endeavour to secure the Butter for you, but the Quantity of 250 lb. is reather uncertain—I shall make 100 lb. my self—that Quantity you may depend On and that it shall be good—their are but few to be depended on, was I to engage it—it would be uncertain—whether it would be good—if to be had at all; I can only say that I will endeavour to Furnish you with 250 lb. Butter. the Certainty will be Known the Last of October—as I expect to waite on you about that Time—my business at present is too uncertain to mention the day, or week that I shall be down. at Present I expect I shall waite on you between the 20th and the Last of October with the money from Mr Whiteing.
I was in Winchester a few days ago and made inquiry about your Lotts—Doctr McKey has the one in Town Enclosed—apart of which is apart of His Garden. the out Lott is made no use of, the Lott in Town is too much out of the way of business to be of any value to any other Person but the Doctr. The Doctr was at Bath, I Left a Letter to Know of Him what He would give ⅌ year for the Lott—and to give me and answer this week. I have been twice to Frederick about your Land their—Capt. Snickers was so unwell He Could do nothing—I have fixed the Time for to Lay off the four Lotts the first week in October and will Endeavour to have it done then—in order to make return to you when I come down. Capt. Snickers sayes your Letter to Him specifies the Leases to be 14 years—some of the Tenants are not able to Pay for a Lott so Large—Please inform me whether you will Allow more Lotts than four—or more than One Tenant on a Lott—your Instructions to me is for four Lotts, and not more than four Tenants, which Instructions I shall attend to.
as I came through Fauquier a few days ago I was inform’d that some of your Tenants by the name of Rectors was about to move to the Back County—I shall be In Fauquier the 26th of this month if you will send me Instructions respecting those Tenants I will then Endeavour to Secure you the rents.
I am much oblige to you for the offer you make for my wheat. I shall hold it up for the price of 6/ ⅌ bushel when Ever you think you Can afford to give that price I shall be glad to Hear from you. I am Sir your Obidient Humble Servant

Battaile Muse

